United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-979
Issued: September 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal of a January 10, 2008 decision of
the Office of Workers’ Compensation Programs, denying his request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the January 10,
2008 decision. The Board does not have jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
FACTUAL HISTORY
On April 2, 2002 appellant, a 51-year-old grading equipment operator, filed an
occupational disease claim alleging work-related hearing loss. He retired on March 1, 2002.
The Office accepted appellant’s claim for noise-induced hearing loss. On January 16, 2003
appellant filed a claim for a schedule award.

By decision dated April 22, 2004, the Office denied appellant’s claim on the grounds that
the medical evidence did not establish that he had a ratable hearing loss. A December 13, 2002
narrative report and audiometric test results from Dr. Edgar R. Franklin, an otolaryngologist and
an Office referral physician, revealed a mild high frequency sensorineural hearing loss in
appellant’s ears. However, based on the test results and the standardized Office procedures for
determining hearing loss using the American Medical Association, Guides to the Evaluation of
Permanent Impairment, appellant had no ratable loss of hearing in either ear. By decision dated
January 28, 2004, the Office affirmed the April 22, 2002 decision.
On December 9, 2004 appellant requested reconsideration and submitted a report
previously of record. By decision dated December 21, 2004, the Office denied appellant’s
request for reconsideration on the grounds that the evidence was insufficient to warrant further
merit review.
By letter received by the Office on January 4, 2008, appellant requested reconsideration
and submitted additional evidence. An August 10, 2007 report from a hearing testing facility
indicated that testing on July 23, 2007 revealed moderate hearing loss in both ears. Appellant
also submitted audiograms dated July 23 and December 4, 2007. The audiograms were not
certified by a physician.
By decision dated January 10, 2008, the Office denied appellant’s request for
reconsideration on the grounds that it was not timely filed within one year of the last merit
decision on January 28, 2004 and failed to show clear evidence of error.1
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 does not entitle a claimant
to a review of an Office decision as a matter of right.3 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.4 The Office, through its regulations, has imposed limitations on the exercise of
its discretionary authority. One such limitation is that the Office will not review a decision
denying or terminating a benefit unless the request for reconsideration is filed within one year of
the date of that decision.5 The Board has found that the imposition of this one-year time
limitation does not constitute an abuse of the discretionary authority granted the Office under
5 U.S.C. § 8128(a).6
1

Subsequent to the January 10, 2008 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal
2

5 U.S.C. § 8128(a).

3

Thankamma Mathews, 44 ECAB 765 (1993).

4

Id. at 768.

5

20 C.F.R. § 10.607; see also Alberta Dukes, 56 ECAB 247 (2005).

6

Thankamma Mathews, supra note 3 at 769.

2

Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.7 To establish clear evidence of error, a claimant must submit evidence relevant
to the issue which was decided by the Office.8 The evidence must be positive, precise and
explicit and must be manifest on its face that the Office committed an error.9 Evidence which
does not raise a substantial question concerning the correctness of the Office’s decision is
insufficient to establish clear evidence of error.10 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion.11 To show clear evidence of
error, the evidence submitted must not only be of sufficient probative value to create a conflict in
medical opinion or establish a clear procedural error, but must be of sufficient probative value to
prima facie shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of the Office’s decision.12 The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that the Office abused its discretion in denying merit review in the face of such
evidence.13
ANALYSIS
The merits of appellant’s case are not before the Board. His request for reconsideration
was received by the Office on January 4, 2008. As this request was filed more than one year
after the Office’s January 28, 2004 merit decision, it is not timely.14 The next issue to be
determined is whether appellant demonstrated clear evidence of error in his untimely request for
reconsideration.
The Board finds that the Office properly denied appellant’s untimely request for
reconsideration on the grounds that the evidence failed to demonstrate clear evidence of error in
the January 28, 2004 merit decision.
Appellant submitted an August 10, 2007 report from a hearing testing facility indicating
that testing on July 23, 2007 revealed moderate hearing loss in both ears. He also submitted
7

20 C.F.R. § 10.607(b); see also Donna M. Campbell, 55 ECAB 241 (2004).

8

Dean D. Beets, 43 ECAB 1153 (1992).

9

Leona N. Travis, 43 ECAB 227 (1991).

10

Darletha Coleman, 55 ECAB 143 (2003).

11

Leona N. Travis, supra note 9.

12

Darletha Coleman, supra note 10.

13

Pete F. Dorso, 52 ECAB 424 (2001).

14

Pursuant to Paul R. Reddy, 45 ECAB 488 (1991), a valid request for an increased schedule award, rather than a
request for reconsideration, is not subject to the one-year time limitation. To establish a claim for increased
schedule award appellant must submit probative medical evidence in support of such claim. Appellant did not
submit valid medical evidence and his request for review was properly treated as a request for reconsideration.

3

audiograms dated July 23 and December 4, 2007. The audiometric test results do not meet the
Office’s criteria to establish an employment-related loss of hearing. The test results were not
certified by a physician as being accurate. The Office does not have to review every uncertified
audiogram which has not been prepared in connection with an examination by a medical
specialist.15 Additionally, none of the evidence explained how the 2007 hearing test results were
related to appellant’s federal job from which he had retired five years earlier on March 1, 2002.
For these reasons, the evidence submitted does not constitute probative medical evidence on the
issue of appellant’s entitlement to a schedule award for his hearing loss. It does not raise a
substantial question concerning the correctness of the Office’s January 28, 2004 decision and is
insufficient to establish clear evidence of error.
For these reasons, the Office properly denied appellant’s request for reconsideration.
On appeal, appellant asserts that he did not submit a timely request for reconsideration of
the January 28, 2004 merit decision because the Office hearing representative did not contact
him when he submitted additional evidence. The record shows that he left a June 30, 2004
voicemail message for the hearing representative, stating that he had submitted additional
evidence and had not heard from the hearing representative. However, in a July 2, 2004 letter
sent to appellant’s address of record, the Office hearing representative advised him that, as
explained in the list of appeal rights attached to the January 28, 2004 decision, any additional
evidence had to be submitted to the district Office, along with a request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that his request was untimely and failed to demonstrate clear evidence of error.

15

See Robert E. Cullison, 55 ECAB 570 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 10, 2008 is affirmed.
Issued: September 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

